Citation Nr: 1816847	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-37 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected PTSD with depression prior to October 9, 2009, in excess of 30 percent from October 9, 2009 to June 16, 2013 and from August 1, 2013 to September 23, 2014, and in excess of 50 percent from September 24, 2014 to July 4, 2016 and from August 1, 2016.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1980 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing has been associated with the claims file.

The Board observes that although the Veteran did not file a Notice of Disagreement (NOD) with the February 2012 rating decision that granted service connection and assigned an initial rating of 10 percent prior to October 9, 2009 and to a rating of 30 percent thereafter, the Veteran filed for a higher rating for his PTSD in December 2012, before the February 2012 rating decision became final.  Accordingly, the Board has characterized the Veteran's October 2013 NOD with the May 2013 rating decision continuing the Veteran's 30 percent rating for PTSD from October 9, 2009 onwards as an initial rating claim.

Additionally, from June 17, 2013 to August 1, 2013 and July 5, 2016 to August 1, 2016 the Veteran was rated at 100 percent for his service-connected PTSD due to the assignment of temporary total evaluations due to hospital treatment in excess of 21 days.  Accordingly, as this constitutes the highest schedular evaluation available, the Board will not adjudicate entitlement to a higher initial rating for those portions of the appeal period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

The Veteran's most recent VA examination assessing his PTSD occurred in September 2014.  However, he was subsequently hospitalized for PTSD treatment in July 2016, he reported that he had recently expressed suicidal thoughts to a case manager at his December 2015 Board hearing, and the Veteran's treating psychiatrist submitted a letter requesting that a fiduciary be appointed to the Veteran in March 2016 due to the Veteran's multiple psychiatric conditions.  However, with regard to the appointment of a fiduciary, the same psychiatrist provided an updated letter in March 2017 indicating that the Veteran had recently improved substantially.  As a result, the RO issued a June 2017 decision finding that the Veteran was considered competent to manage his own financial affairs.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's PTSD may have worsened and then subsequently improved, another examination must be conducted to ascertain the current severity of his service-connected PTSD.

Additionally, as the Veteran receives VA treatment for his service-connected PTSD, on remand all outstanding VA treatment records should be procured.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD with depression.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's PTSD, and its impact on his daily activities and capacity for work. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




